MacLean, J.
(dissenting). In this proceeding to dispossess for non-payment of rent there was involved merely a question of fact which the justices determined in favor of the landlord, and under the common practice of this court such determination is not to be disturbed save under conditions which are not present herein. The propriety or impropriety of a judgment for rent is not before this court, because it is no part of the final order from which, and from which alone, the appeal herein is taken. The order should, therefore, be affirmed.
Judgment and final order reversed, with costs.